DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “to which fastening device a circumferential edge of the covering is fixed” is unclear. It appears that there was a translation error that has rendered this limitation incomprehensible. Additionally, the term “circumferential” contradicts the limitation “at least in sections,” making this claim indefinite   This claim is being interpreted as: the carrier element comprising a fastening device arranged circumferentially around the carrier to which a circumneutral edge of the cover is fixed.
Regarding claim 11, the limitation “at least one of the contact arrangement of the carrier element comprises a holding device or the contact arrangement of the covering comprises a holding device” is unclear. It appears that there was a translation error that has rendered this limitation incomprehensible. This is being interpreted as the contacts arrangement of the carrier and/or the contact arrangement of the cover comprise a holding device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umlauft (DE 102011116884 A1) in view of Roeper (EP 0716014 A1).
Regarding claim 1, Umlauft teaches a passenger service teaches a passenger service unit for installation in a passenger seating area of a vehicle, the passenger service unit comprising:
a carrier element (Umlauft, figure 2, item 18, mounting element); and
a covering in which at least one electrical and/or electronic element is integrated, wherein the covering covers at least a section of the carrier element (Umlauft, figure 2, item 56, cover carries control panel and lights), except:
where the carrier element is extendable in a longitudinal direction (Roeper, figure 1, items 1 and 2, carrier element is adjustable in the longitudinal direction)
Roeper teaches a passenger service unit that is extendable in a longitudinal direction (Roeper, figure 1, items 1 and 2, carrier element is adjustable in the longitudinal direction).
	Umlauft and Roeper are both considered analogous art as they are both in the same field of passenger service unit designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Umlauft with the longitudinal adjustment mechanism away from front facing surface of Roeper as suggested by Roeper (Roeper abstract and paragraphs 3 and 6).

Regarding claim 3, Umlauft as modified by Roeper teaches the passenger service unit as claimed in claim 1, wherein the carrier element comprises a first portion and a second portion, the first portion and the second portion of the carrier element being coupled to one another (Roeper, paragraph 4, installation duct acts as a rail which couples adjacent plates).

Regarding claim 4, Umlauft as modified by Roeper teaches the passenger service unit as claimed in claim 3, wherein the first portion and the second portion of the carrier element are coupled to one another in a linearly movable manner via at least one rail (Roeper, paragraph 4, installation duct acts as a rail), and
wherein a locking device fixes a relative position of the second portion to the first portion of the carrier element (Roeper, paragraph 8, spacer acts a locking device).

Regarding claim 7, Umlauft as modified by Roeper teaches the passenger service unit as claimed in claim 1, wherein the at least one electrical and/or electronic element comprises at least one of a call button and/or a switch for lighting, a lighting means or an illuminated or illuminating symbol (Umlauft, figure 1, item 58, touch panel acts as call button and light control switch).

Regarding claim 12, Umlauft as modified by Roeper teaches the passenger service unit as claimed in claim 1, except: 
further comprising:
oxygen mask storage which is set up to receive oxygen masks and, in an emergency, to clear an opening for access to the oxygen masks, and
wherein the covering has a perforation, a position of which corresponds to the opening of the oxygen mask storage 
Roeper teaches a passenger service unit with oxygen mask storage which is set up to receive oxygen masks and, in an emergency, to clear an opening for access to the oxygen masks (Roeper, figure 1, item 11), and
wherein the covering has a perforation, a position of which corresponds to the opening of the oxygen mask storage (Roeper, figure 1, item 11, oxygen mask storage opening is cut out of cover).
Umlauft and Roeper are both considered analogous art as they are both in the same field of passenger service unit designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Umlauft with oxygen mask and associated storage compartment of Roeper as a combination of prior art elements according to known methods to yield predictable results.

Regarding claim 13, Umlauft as modified by Roeper teaches a passenger seating area for a vehicle, comprising:
at least one passenger service unit as claimed in claim
1, wherein the at least one passenger service unit is arranged in a ceiling area of the passenger seating area above at least one passenger seat (Umlauft, description, paragraph 2, passenger service unit arranged above associated seats in the ceiling).

Regarding claim 14, Umlauft as modified by Roeper teaches the passenger seating area as claimed in claim 13, except:
wherein the carrier element of the at least one passenger service unit comprises an oblique portion, and
wherein the oblique portion extends from the ceiling area of the passenger seating area towards the passenger seat.
Roeper teaches a passenger service unit wherein a carrier element of the at least one passenger service unit comprises an oblique portion, and
wherein the oblique portion extends from a ceiling area of a passenger seating area towards a passenger seat (Roeper, figure 1, items 6 and 7).
Umlauft and Roeper are both considered analogous art as they are both in the same field of passenger service unit designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Umlauft with oblique portion extending from a ceiling of a passenger service unit towards the passenger seat of Roeper as a combination of prior art elements according to known methods to yield predictable results.

Regarding claim 15, Umlauft as modified by Roeper teaches a vehicle having at least one passenger service unit as claimed in claim 1 (Umlauft, description, paragraph 1, passenger service unit is designed to be installed on an aircraft).

Regarding claim 16, Umlauft as modified by Roeper teaches a vehicle having at least one passenger service unit as claimed in claim 13 (Roeper, column 2, lines 57-59, 2nd to last paragraph preceding claims, passenger service unit is preferably used above passenger seats in an aircraft).

Claims 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umlauft (DE 102011116884 A1) in view of Roeper (EP 0716014 A1) as applied to claim 1 above, and further in view of Abbott (US 2569138 A).
Regarding claim 2, Umlauft as modified by Roeper teaches the passenger service unit as claimed in claim 1, except:
wherein the covering forms a pocket in which the carrier element is at least partially inserted, so that the covering is fastened to the carrier element.
Abbott teaches an electrically heated mattress pad which forms a pocket in which a mattress can be inserted (Abbott, column 1 line 54 to column 2, line 10).
	Umlauft and Abbott are both considered analogous art as they are both in the same field of covers with integrated electrical components. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the cover attachment mechanism of Umlauft with the pad that fits over a carrier device of Abbott as a combination of prior art elements according to known methods to yield predictable results.

Regarding claim 5, Umlauft as modified by Roeper teaches the passenger service unit as claimed in claim 3, except:
wherein the covering is stretchable at least sectionally.
Abbot teaches a cover which is stretchable (Abbott, paragraphs 21, made of quilted material which is stretchable).
	Umlauft and Abbott are both considered analogous art as they are both in the same field of covers with integrated electrical components. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the cover of Umlauft with stretchable material of Abbott as a combination of prior art elements according to known methods to yield predictable results.

Regarding claim 6 (as best understood), Umlauft as modified by Roeper teaches the passenger service unit as claimed in claim 1, except: 
wherein the carrier element comprises a fastening device arranged circumferentially, at least in sections, to which fastening device a circumferential edge of the covering is fixed.
Abbott teaches an electrically heated mattress pad which attaches circumferentially over the edge of a mattress (Abbott, column 1 line 54 to column 2, line 10).
	Umlauft and Abbott are both considered analogous art as they are both in the same field of covers with integrated electrical components. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the cover attachment mechanism of Umlauft with the pad that fits over a carrier device of Abbott as a combination of prior art elements according to known methods to yield predictable results.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umlauft (DE 102011116884 A1) in view of Roeper (EP 0716014 A1) as applied to claim 7 above, and further in view of Rittner (US 20070066132 A1).
Regarding claim 8, Umlauft as modified by Roeper teaches the passenger service unit as claimed in claim 7, wherein the carrier element comprises a portion that is pivotable as compared with a remaining portion of the carrier element (Roeper, figure 1, item 15), a position of the pivotable portion coinciding with a position of one of the at least one electrical or electronic element, except:
wherein the pivotable portion of the carrier element is fitted with part of a hook and loop strip comprising barbed hooks on a side facing the covering, the barbed hooks being set up to interlock with the covering.
Rittner teaches the use of hook and loop fasteners to retain panels in a passenger service unit (Rittner, paragraph 15).
	Umlauft as modified by Roeper and Rittner are both considered analogous art as they are both in the same field of passenger service unit design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Umlauft as modified by Roeper with the hook and loop fasteners to secure a cover of Rittner as suggested by Rittner for securing the cover/panel (paragraph 15). 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umlauft (DE 102011116884 A1) in view of Roeper (EP 0716014 A1) as applied to claim 7 above, and further in view of Ibrahim (US 20180103554 A1).

Regarding claim 9, Umlauft as modified by Roeper teaches the passenger service unit as claimed in claim 1, except: 
 wherein an electrically conductive strip conductor which is electrically connected to the at least one electrical or electronic element is integrated in the covering.
Ibrahim teaches an electrical distribution system for a passenger service unit for distributing power via wires to electrical/electronic elements (Ibrahim, figure 6, items 212 and 214, paragraph 67, cable/wire attaches to electrical devices) 
	Umlauft as modified by Roeper and Ibrahim are both considered analogous art as they are both in the same field of passenger service unit design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the electrical system of Umlauft as modified by Roeper with the wiring of electrical systems of Ibrahim in order to provide power to each device.

Regarding claim 10, Umlauft as modified by Roeper and Ibrahim teaches the passenger service unit as claimed in claim 9, wherein the covering comprises a contact arrangement with a plurality of contacts for connecting the electrically conductive strip conductor (Ibrahim, figure 6, items 208 and 214, electrical signal distribution system  comprises contact arrangements for strip conductors ).

Regarding claim 11 (as best understood), Umlauft as modified by Roeper and Ibrahim teaches the passenger service unit as claimed in claim 10, 
wherein the carrier element comprises a contact arrangement with a plurality of contacts which are set up to make electrical connections with the plurality of contacts in the contact arrangement of the covering by making reciprocal contacts (Ibrahim, paragraphs 5 and 37, Cable brings power and signals to PCB), and
wherein the contacts arrangement of the carrier and/or the contact arrangement of the cover comprise a holding device (Ibrahim, figure 6, item 208, PCB acts a holding device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmid (DE 102010034410 A1) teaches a passenger service unit including a cover and buttons in the cover
Finke (EP 1361155 A1) teaches a passenger service unit including a cover electric device and wiring to those devices.
Castanha (EP 2803573 A2) teaches a passenger service unit made of a multi-layer construction.
Paulino (EP 2857314 A1) teaches a modular passenger service unit including spacers.
Schneider (EP 2907751 A1) teaches a modular passenger service unit including an overhead track for installation and adjustments 
Muller (US 20050265038 A1) teaches a laminate material with a wire/cable impeded.
Freund (US 20150090839 A1) teaches a passenger service unit including adjustable lights, an air blower, and an oxygen supply that are put through an outer cover. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642